Case: 21-30216     Document: 00516157968          Page: 1    Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 7, 2022
                                   No. 21-30216                         Lyle W. Cayce
                                                                             Clerk

   Jacqueline Carter, as next of friend on behalf of William H.
   Carter,

                                                             Plaintiff—Appellee,

                                       versus

   Corporal Butler; Corporal Hurst; Debbie Strickland;
   T. Tobin; T. Nesbitt; B. Norsworthy; A. Lofton; J.D.
   Smith-Pfender,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:17-CV-1289


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*
          This case concerns the denial of summary judgment to officers
   asserting the defense of qualified immunity as to claims arising from William
   Carter’s eight-day incarceration in the Shreveport City Jail. Defendants-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30216        Document: 00516157968             Page: 2      Date Filed: 01/07/2022




                                        No. 21-30216


   Appellants filed this interlocutory appeal. Because our court cannot review
   the genuineness of factual disputes identified by the district court on an
   interlocutory appeal of a qualified immunity denial, we dismiss the appeal for
   lack of jurisdiction.
               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
           William Carter has been paralyzed from the waist down for over a
   decade as a result of a gunshot wound to his abdomen at age sixteen. He uses
   a wheelchair for mobility. Carter’s lengthy medical history includes severe
   stage IV pressure ulcers, commonly known as bed sores. Bed sores require
   daily bandage changing and frequent repositioning to avoid infection.
   Carter’s mother and caretaker, Plaintiff-Appellee Jacqueline Carter, changed
   his bandages and repositioned him when he lived with her prior to and after
   his incarceration. 1
           On October 10, 2016, Corporal Julie Smith-Pfender arrested Carter at
   his home on misdemeanor charges for the unauthorized use of 911. Corporals
   Louis Butler and Jennifer Hurst transported him in a handicap van to the
   Shreveport City Jail, where Jailers Alfredo Lofton and Tantunika Tobin
   carried out his intake classification and Jailers Lofton and Trineice Nesbitt
   carried out his intake screening. During Carter’s incarceration, he was kept
   in an isolated cell that he claims was insufficiently handicap accessible, and
   he was never repositioned or aided in changing his bandages.
           On October 12, Carter was evaluated on “sick call” by Dr. Tymwa
   Dixon, who provided gauze and advised continuous bandage changes from



           1
             According to the amended complaint, “[Carter] is now confined to the University
   Health Center due to mental issues related to a medical health condition.” Jacqueline
   Carter filed an amended complaint due to confusion about the identity of Corporal Smith-
   Pfender.




                                              2
Case: 21-30216         Document: 00516157968               Page: 3       Date Filed: 01/07/2022




                                           No. 21-30216


   wet to dry dressings to prevent his bed sores from worsening. He saw Dr.
   Dixon again on October 17, and although Dr. Dixon opined that
   hospitalization was not required, he did conclude that Carter needed more
   care than the jailers could provide. On October 18, Carter pled guilty to the
   charged 911 violation, and Jailer Barbara Norsworthy released him from
   custody.
           Shortly after his release on October 21, Carter visited with his primary
   physician, though he did not direct the physician to examine his bed sores or
   explain that he had just been in jail. Carter was ultimately hospitalized on
   November 2 for the infection of his bed sores, and he subsequently spent
   about six weeks in the hospital. 2
           Jacqueline Carter filed this suit for monetary damages and declaratory
   relief on behalf of her son under 42 U.S.C. § 1983, the Americans with
   Disabilities Act of 1990 (“ADA”), 3 and Louisiana state law. She claimed that
   the City of Shreveport and named officers failed to provide medical care in
   violation of Carter’s constitutional rights, discriminated against him on
   account of his disability, and were negligent. The named officers included the
   arresting officers (Corporals Butler, Hurst, and Smith-Pfender) and the jail
   officers (Jailers Lofton, Nesbitt, Norsworthy, and Tobin). They also included
   Lieutenant Joseph Dews and Captain Debbie Strickland for having “failed to




           2
             The officers point out that after being discharged on November 9, 2016, Carter
   was re-admitted on January 6, 2017, pursuant to a court order “with the chief complaint of
   [p]sychiatric [e]valuation” and treated for an array of conditions including bed sores until
   February 24, 2017. Jacqueline Carter and the district court state that he remained in the
   hospital for about six weeks.
           3
              Jacqueline Carter technically brought this claim under the Americans with
   Disabilities Act Amendments Act of 2008 (“ADAAA”) and the Rehabilitation Act of 1973.
   However, the district court referred to it as an ADA claim, as did the parties in their briefs.




                                                 3
Case: 21-30216            Document: 00516157968            Page: 4      Date Filed: 01/07/2022




                                            No. 21-30216


   properly supervise or provide[] adequate oversight so that [Carter] received
   proper care.”
             The City and named officers moved for summary judgment, and the
   named officers asserted the defense of qualified immunity. The district court
   granted in part and denied in part the motion on the grounds that disputes of
   material fact existed as to each claim except those against the City and
   Lieutenant Dews. With respect to the City, it held that there was no genuine
   dispute of material fact as to whether the officers’ inaction flowed from a
   Shreveport policy or custom. With respect to Lieutenant Dews, it observed
   that he was not transferred to his supervisory position at the jail until nearly
   a year after the relevant events had transpired, and that Jacqueline Carter did
   not contest the dismissal of the claims against him.
             For the remaining officers (Defendants-Appellants, hereinafter “the
   officers”), the district court held that they were not entitled to qualified
   immunity because genuine factual disputes precluded a finding that they did
   not violate Carter’s clearly established rights. More specifically, it concluded
   that a genuine dispute of material fact remained as to (1) whether they acted
   with deliberate indifference toward Carter’s serious medical needs in
   violation of his constitutional rights, and (2) whether their actions were
   objectively reasonable in light of clearly established law. The officers filed this
   interlocutory appeal challenging the denial of qualified immunity. 4
                                   II. STANDARD OF REVIEW
             In general, an order denying summary judgment is not appealable.
   Naylor v. State of La., Dep’t of Corr., 123 F.3d 855, 856–57 (5th Cir. 1997) (per
   curiam). “The denial of a summary judgment motion is not a final order, it


             4
                 The officers also filed a motion for reconsideration, which the district court
   denied.




                                                  4
Case: 21-30216      Document: 00516157968            Page: 5     Date Filed: 01/07/2022




                                      No. 21-30216


   determines only that the movant is not entitled to judgment as a matter of law
   and that there are triable issues of fact to be resolved.” In re Corrugated
   Container Antitrust Litig., 694 F.2d 1041, 1042 (5th Cir. 1983) (per curiam).
   However, according to the collateral order doctrine, an order denying
   summary     judgment       on     the   basis     of   qualified   immunity   is
   immediately appealable when based on a conclusion of law. Naylor, 123 F.3d
   at 857. This is because qualified immunity is “an immunity from suit rather
   than a mere defense to liability,” and “it is effectively lost if a case is
   erroneously permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526
   (1985) (emphasis in original).
          We review a motion for summary judgment de novo, applying the
   same standard as the district court. Mack v. City of Abilene, 461 F.3d 547, 555
   (5th Cir. 2006) (per curiam). A variation on this review applies when a
   defendant appeals a denial of qualified immunity at the summary judgment
   stage. See Colston v. Barnhart, 146 F.3d 282, 284 (5th Cir. 1998). “In deciding
   an interlocutory appeal of a denial of qualified immunity, we can review the
   materiality of any factual disputes, but not their genuineness.” Wagner v. Bay
   City, 227 F.3d 316, 320 (5th Cir. 2000) (emphasis in original). Thus, this
   court has jurisdiction only “to the extent that the denial of summary
   judgment turns on an issue of law.” Kinney v. Weaver, 367 F.3d 337, 346 (5th
   Cir. 2004) (en banc) (alteration omitted). “Stated another way, we have
   jurisdiction over law-based denials of qualified immunity, but do not have
   jurisdiction over a genuine-issue-of-fact-based denial of qualified immunity.”
   Naylor, 123 F.3d at 857.
                                    III. DISCUSSION
          Qualified immunity insulates officers “from liability for civil damages
   insofar as their conduct does not violate clearly established statutory or
   constitutional rights of which a reasonable person would have known.”




                                           5
Case: 21-30216         Document: 00516157968                Page: 6        Date Filed: 01/07/2022




                                            No. 21-30216


   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). To evaluate whether a
   defendant is entitled to qualified immunity, we ask whether “the officer’s
   conduct violated a constitutional right, and whether the right at issue was
   clearly established at the time of the alleged misconduct.” McCreary v.
   Richardson, 738 F.3d 651, 656 (5th Cir. 2013) (per curiam).
           “It is undisputed that the treatment a prisoner receives in prison and
   the conditions under which he is confined are subject to scrutiny under the
   Eighth Amendment,” which prohibits the imposition of cruel and unusual
   punishment. Helling v. McKinney, 509 U.S. 25, 31 (1993); U.S. Const.
   amend. VIII. The Supreme Court has held that a prison officer’s deliberate
   indifference to a substantial risk of serious harm to an inmate violates the
   Eighth Amendment. See Farmer v. Brennan, 511 U.S. 825, 828 (1994). And
   this court has previously recognized that a paraplegic who is not properly
   cared for in jail is at substantial risk of developing “serious, even life-
   threatening” bed sores in evaluating a deliberate indifference claim. See
   Lawson v. Dallas Cty., 286 F.3d 257, 262 (5th Cir. 2002). 5 To show deliberate
   indifference, a plaintiff must demonstrate that an officer was subjectively
   aware of the risk but effectively disregarded it. Jacobs v. W. Feliciana Sheriff’s
   Dep’t, 228 F.3d 388, 395 (5th Cir. 2000) (citing Farmer, 511 U.S. at 846–48).
           On appeal, the officers argue that the district court erred in denying
   summary judgment on qualified immunity grounds because (1) Carter did not




           5
              In Lawson, this court held that evidence supported the district court’s
   determination that jail officials violated the inmate’s right to adequate medical care under
   the Eighth Amendment. We thus cannot credit the officers’ argument that “there is no
   ‘existing precedent . . . plac[ing] the . . . constitutional question beyond debate.’” See Kisela
   v. Hughes, 138 S. Ct. 1148, 1152 (2018).




                                                  6
Case: 21-30216         Document: 00516157968                Page: 7       Date Filed: 01/07/2022




                                           No. 21-30216


   face a substantial and significant risk of harm, 6 and (2) when the actions of
   each individual officer are examined independently, there is no evidence that
   any of them was subjectively aware of the alleged risk and thereby acted with
   deliberate indifference. They requested oral argument to “aid this
   [h]onorable [c]ourt in clarifying the genuineness of any alleged factual
   disputes based on the record,” and ask us to review “[w]hether the [d]istrict
   [c]ourt erroneously determined there was a genuine issue of fact as to
   whether any individual defendant acted with deliberate indifference and
   failed to grant qualified immunity.” 7
           At this juncture, we cannot. In deciding an interlocutory appeal of a
   denial of qualified immunity, our court is unable to review the genuineness of
   a factual dispute identified by the district court. Here the legal arguments are
   “inextricably intertwined with [] challenges to the facts that the district court
   found to be disputed, over which we lack jurisdiction.” Oliver v. Arnold,


           6
             Specifically, with respect to risk of harm, the officers argue that (1) Carter’s
   presence at home during his arrest coupled with Dr. Dixon’s testimony on his incarceration
   suggests that at no time did failure to transport him to a hospital create a substantial and
   significant risk to his health; (2) his wheelchair and bed sores alone did not create a
   substantial and significant risk, as testimony from Dr. Dixon and a jailer indicates that
   Shreveport City Jail has had other wheelchair-bound inmates who have cared for
   themselves; and (3) Carter’s lengthy history of non-compliance with his health treatment
   regimen at home demonstrates that he “was likely at less risk of infection while
   incarcerated.”
           7
              The officers further argue that the district court erred in (1) relying on the
   testimony of Jacqueline Carter in determining that a genuine dispute of material fact existed
   as to causation, and (2) denying summary judgment as to Jacqueline Carter’s ADA claim,
   specifically in suggesting that the failure to attend to the medical needs of disabled prisoners
   constitutes an ADA violation and that there was intentional discrimination. However,
   neither argument is within the scope of this interlocutory appeal on qualified immunity, so
   they will not be discussed further. “We have held that when an appellant chooses to appeal
   specific determinations of the district court—rather than simply appealing from an entire
   judgment—only the specified issues may be raised on appeal.” Williams v. Henagan,
   595 F.3d 610, 616 (5th Cir. 2010).




                                                  7
Case: 21-30216      Document: 00516157968           Page: 8     Date Filed: 01/07/2022




                                     No. 21-30216


   3 F.4th 152, 162 (5th Cir. 2021). The officers urge us to hold that “there is
   no evidence that Carter needed to be hospitalized . . . [and] failure to
   transport Carter to a hospital create[d] a substantial and significant risk to his
   health,” and that “there is no evidence that any defendant acted with
   deliberate indifference and they are entitled to qualified immunity.” But the
   law is clear that on an interlocutory appeal of a qualified immunity denial we
   are not allowed to challenge the district court’s assessments regarding the
   sufficiency of the evidence. Kinney, 367 F.3d at 347 (citing Johnson v. Jones,
   515 U.S. 304, 313, 319–20 (1995)). The arguments as to the individual officers
   take a similar tack, each ending with a statement on a perceived dearth of
   evidence to demonstrate subjective awareness that a failure to take Carter to
   the hospital presented a substantial and significant risk to his health. Again,
   the officers are asking us to revisit the sufficiency of the evidence, which is
   impermissible.
          The officers also assert that the district court inappropriately grouped
   them as “arresting officers” and “jail officers” when the conduct of
   defendants sued in their individual capacities must be examined separately.
   See Meadours v. Ermel, 483 F.3d 417, 421 (5th Cir. 2007); Jacobs, 228 F.3d
   at 395; Hill v. New Orleans City, 643 F. App’x 332, 337–39 (5th Cir. 2016)
   (per curiam). The district court rejected this characterization of its analysis
   in denying their motion for reconsideration, explaining in pertinent part:
           [W]ithin each grouping, each Defendant was in fact
          individually analyzed under § 1983. The Court noted each
          officer’s specific interactions with Carter ranging from initial
          officer on-scene for Carter’s arrest to intake screening at the
          Shreveport City Jail to his release from custody. The Court
          analyzed these interactions for possible deliberate indifference
          under the proper summary judgment standard, relying upon
          deposition testimony from the officers themselves when
          available. This approach stands in stark contrast to the case law




                                           8
Case: 21-30216     Document: 00516157968           Page: 9   Date Filed: 01/07/2022




                                    No. 21-30216


          cited by Defendants, where the district courts in Meadours,
          Jacobs, and Hill v. New Orleans City all analyzed officers’
          actions collectively, failing to explicitly address the officers
          independently. While the Court opted against giving each
          Defendant his or her own separate subheading for analysis in
          its Memorandum Ruling, each individual was indeed evaluated
          separately.

   We agree. Although the district court categorized the officers consistent with
   the manner in which Jacqueline Carter’s Section 1983 claims were pled, the
   record reflects that it was cognizant of and fully compliant with the bedrock
   legal requirements of individual actor analysis for qualified immunity
   purposes.
                                IV. CONCLUSION
          For the aforementioned reasons, the interlocutory appeal is
   DISMISSED.




                                         9